Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 19, 2012, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
*1077By initial determination, claimant was, among other things, disqualified from receiving unemployment insurance benefits because she was not totally unemployed and, additionally, was found to have made willful misrepresentations in order to obtain benefits. Following a hearing, the Administrative Law Judge (hereinafter ALJ) sustained the initial determination in a decision filed January 25, 2012. Claimant thereafter waited until October 2012 to appeal the ALJ’s decision. The Unemployment Insurance Appeal Board declined to consider the appeal because it was not timely filed, and claimant failed to present good cause for her failure to do so. Claimant now appeals.
We affirm. “Labor Law § 621 (1) requires that an appeal to the Board from an ALJ’s decision must be made within 20 days of the date the decision is mailed or personally delivered . . . and the statutory time limit is strictly construed” (Matter of Politis [Commissioner of Labor], 96 AD3d 1340, 1340 [2012] [internal quotation marks and citations omitted]; see Matter of Green [Commissioner of Labor], 87 AD3d 1222, 1222 [2011]). Here, claimant fails to offer any excuse for her untimely appeal and, instead, appears to solely address the underlying merits of the ALJ’s decision. However, given the untimely appeal, these issues are not properly before us and, therefore, we find no basis to disturb the Board’s ruling dismissing claimant’s appeal (see Matter of Politis [Commissioner of Labor], 96 AD3d at 1340).
Stein, J.E, McCarthy, Spain and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.